Fuesmab, J.
In the fall.of 1894, a body of citizens, calling themselves the Democratic Party Reform Organization, nominated a state ticket in this state upon which -appeared the name of Everett P. Wheeler as its candidate for governor. At the election in November of that year the said ticket received more than 10,000 votes in the st,ate, as appears by the certificate of the secretary-of state used on this motion. In the' city and county of Albany, and'in the city of Cohoes, there was no local organization known and. designated as the Democratic Party Reform Organization, but the state ticket above mentioned received in the county of Albany a little more than 200 votes, being much less than one per cent of the entire votes cast in said county. On -the 10th of October, 1895, a' body of citizens of the -city and county of Albany, and of the city of Cohoes, filed with the county clerk of the county of Albany certificates of nominations for offices to be voted for in the county, and in the city of Albany, and in each ward of said city, and" in the city of Cohoes, and each ward of said city, at the ensuing election. Each of such certificates was duly signed and verified by the presiding officers and secretaries of the conventions at which such nominations were made, and was duly filed, in the office' of the clerk of the county of Albany. Thereafter one Edward B. Oantine filed objections to such nominations upon the grounds that said nominations were not made by a convention or primary, or by a duly authorized committee of any convention or primary, of *141any political party of other nominating body which at the last general election polled 10,000 votes in the county or in said cities, or in the respective districts for which said conventions or primaries were held, and also upon the ground that the party name adopted by such conventions had already been selected by another or different political party or portion of a party.
Upon a hearing before the county cleric these objections were sustained, and it was decided and determined by him that the said certificates are void -and of no effect, and that the names therein mentioned cannot be printed on the official ballots as the candidates of said Democratic Party Reform Organization. Upon such decision being made, a petition has been presented praying that said decision be reviewed. The-second objection was not urged upon the argument of this-motion, and it was conceded that the designation referred to above was a designation adopted upon the nomination of the-ticket headed by said Everett P. "Wheeler in the fall of 1894. It is sufficient to say as to this objection, that these certificates-purport to be, and are, certificates of local nominations of the-same ^ organization, and the designation cannot, therefore,, properly be said to have been previously adopted by another or different political party.
The objection seriously urged upon this argument is that the body of citizens designated in the fall of 1894, and then running a state ticket, known as the Democratic Party Reform Organization, did not poll 10,000- votes in the territory covered by the certificates presented to the county clerk of Albany county in the present instance.
The decision of this question must be governed by the language ,of section 56 bf chapter - 810 of the Laws of 1895. That section provides that il5 Nominations of candidates for public office may be made by' a convention or primary, or by a duly authorized committee of such convention of primary, of any political party or other nominating body which, at the last general election before the holding of such convention or primary, polled ten thousand votes in the state, or one per *142cent of the entire votes cast in the district thereof for which .said convention or primary is held. Such nominations shall be known as party nominations.”
It is conceded that the Democratic Party Reform Organization polled more than 10,000 votes in the state at the last .general election, but it did not poll one per cent of the entire votes cast in the district embracing the city and county of Albany, and the city of Oohoes. It will be observed that this statute does not require that candidátes shall be nominated by a convention or primary, or by a duly authorized committee of any convention or primary, of any political party, "but authorizes such nominations to be made by any convention or primary of any nominating body. If we eliminate that portion of this section which refers to political parties as such, it will clearly appear that any nominating body may place in nomination a ticket to be voted for, provided the other requirements of the section are met. Making such elimination the section will read: “ Rominations of candidates for public office may be made by a convention or primary of .any nominating body which, at the last general election before the holding of such convention or primary, polled ten thousand votes,” etc. "It appears from these certificates that there was a nominating body holding a convention, having a president and secretary, and that such convention put in nomination local tickets in the city arid county of Albany and in "the -city of Oohoes, and in the several wards of- said cities. This .statute authorizes such a convention where the party of which ' that claims to be a part polled 10,000 votes in the state, or ■one per cent of the entire votes cast in the district for which such convention is held, and declares that such nominations .shall be known as party nominations. The statute- is in the .alternative. It authorizes nominations to be made by a convention or primary, or by a committee of any convention or -primary, of any party or nominating body which polled 10,000 votes in the state, or one per cent of the entire vote cast in the district, etc. This disjunctive conjunction has peculiar force and significance as employed in this statute. It is as if' *143it had been preceded by the word “ either,” and the statute should read “Nominations of candidates for public office may be made by any convention or primary, or by a duly authorized committee of such convention or primary, of any political party or other nominating body which, at the last general •election before the- holding of such convention or primary, either polled ten thousand votes in the state, or one per cent ■of the entire votes cast in the district,” etc.
It was the intention of the legislature to authorize a nomination by any political party or other nominating body which polled 10,000 votes in the state, whether in any particular •county, or city, or district, one per cent of the whole number of votes were cast by such party, or not. And in case 10,000 votes in the state were not cast for the candidates of such party or other nominating body, but one per cent of the entire votes cast in any district thereof were cast for such candidates, a local ticket for such district might be nominated, although a state ticket could not, be. In this case more than 10,000 votes for the candidates of the Democratic Party Reform Organization were cast in the state and, therefore, local conventions of that party may make local nominations to be voted for in particular localities, such as counties and wards, although less than one per cent of the entire votes cast in such counties, cities or wards were cast for the state ticket of such organization, and such nominations must be known as party nominations.
If this were not so, then, although more than 10,000 votes were cast for the state ticket of the Democratic Party Reform Organization in the state, citizens who voted for that ticket, and who are members of that organization, could not have any local organization nor nominate any local ticket in any case where less than one per cent of the entire votes of the particular district were cast in favor of the state ticket of such organization, and it would follow that although the state ticket of such organization should be elected, yet any county or counties, city or cities,, or wards, which failed to cast as much as one per cent of the whole number of votes cast in *144suplí district in favor of the' ticket thus elected would be deprived of .the right or privilege of having local organizations or making local nominations. This is not what the statute intends. It is cle^r to my mind that the legislature meant by the alternative expressed in this statute' to confer upon members of any party or organization fwliich cast 10,000 votes in the entire state the right and privilege; of making local nominations in that party and undár that party designation.
I am in possession of an opinion delivered by the present attorney-general in September last, expressing, perhaps more succinctly than I have. done, the views above set forth. In that 'opinion, after quoting section 56 above referred to, the learned attorney-general says: “ I am of . the opinion that any political party whose candidates for state offices polled ten thousand or more votes at the last general election may, by a convention of its members, a duly authorized committee of the party, or by a primary meeting of its members, place in nomination a full set of candidates for all state offices to be filled at a general election, and that the certificates of such' nomination, when made according to the provisions of that section, may be filed with the secretary of state, as provided by section 58 of the Election Law, as amended, and entitle such party to a separate column upon the official ballot. With regard to the several .districts of the state, such as the count/y, the senate and assembly districts, and the judicial districts, I am of the opinion that such pcurty may nominate its candidates for the several offices therein, either by a convention or primary held therefor, or by a duly authorized committee of its convention-held in either the state or in a district thereof, and that, upon duly filing the certificates of such nominations, the names of the candidates for those .offices may be printed in the column containing the names of the party’s candidates for state offices, even though the pcurty did not cast as much as one per cent of the entire vote y oiled in the particular district.” This expresses clearly the correct interpretation of this statute.
*145I think the decision of the county clerk must be reversed and an order entered requiring him to print, such nominations on the official ballots as candidates of the Democratic Party Reform Organization. ' :
Ordered accordingly.